U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-26290 BNCCORP, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 45-0402816 (I.R.S. Employer Identification No.) 322 East Main Bismarck, North Dakota 58501 (Address of principal executive office) (701) 250-3040 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer[]Accelerated filer []Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The number of shares of the registrant’s outstanding common stock on November 6, 2007 was 3,491,520. BNCCORP, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q September 30, 2007 TABLE OF CONTENTS PART I.– FINANCIAL INFORMATION ITEM 1 Financial Statements (Interim periods are unaudited) Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 3 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2007 and 2006 4 Consolidated Statements of Stockholders’ Equity for the Nine Months Ended September 30, 2006 and 2007 6 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2007 and 2006 7 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 8 Notes to Consolidated Financial Statements 9 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Comparison of Operating Results for the Three Months Ended September 30, 2007 and 2006 17 Comparison of Operating Results for the Nine Months Ended September 30, 2007 and 2006 18 Comparison of Financial Condition at September 30, 2007 and December 31, 2006 23 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 35 ITEM 4 Controls and Procedures 36 PART II.– OTHER INFORMATION ITEM 1 Legal Proceedings 37 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 37 ITEM 6 Exhibits 37 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements BNCCORP, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share data) September 30, December 31, ASSETS 2007 2006 (unaudited) CASH AND CASH EQUIVALENTS $ 10,897 $ 18,216 FEDERAL FUNDS SOLD - 24,000 INVESTMENT SECURITIES AVAILABLE FOR SALE 104,624 182,974 FEDERAL RESERVE BANK AND FEDERAL HOME LOAN BANK STOCK 2,235 5,003 LOANS HELD FOR SALE - 1,669 PARTICIPATING INTERESTS IN MORTGAGE LOANS 21,817 56,125 LOANS AND LEASES HELD FOR INVESTMENT 444,686 333,934 ALLOWANCE FOR CREDIT LOSSES (5,502) (3,370) Net loans and leases 461,001 386,689 PREMISES AND EQUIPMENT, net 23,076 23,572 INTEREST RECEIVABLE 3,564 3,309 OTHER ASSETS 15,809 13,643 GOODWILL 409 409 OTHER INTANGIBLE ASSETS, net 28 112 ASSETS FROM DISCONTINUED OPERATIONS 355 32,680 $ 621,998 $ 692,276 LIABILITIES AND STOCKHOLDERS’ EQUITY DEPOSITS: Non-interest-bearing $ 73,112 $ 84,184 Interest-bearing – Savings, interest checking and money market 253,878 253,408 Time deposits $100,000 and over 45,990 44,955 Other time deposits 147,957 146,705 Total deposits 520,937 529,252 SHORT-TERM BORROWINGS 14,961 9,709 FEDERAL HOME LOAN BANK ADVANCES - 62,200 LONG-TERM BORROWINGS - 1,167 GUARANTEED PREFERRED BENEFICIAL INTERESTS IN COMPANY’SSUBORDINATED DEBENTURES 22,769 22,711 OTHER LIABILITIES 4,756 4,959 LIABILITIES FROM DISCONTINUED OPERATIONS 719 6,676 Total Liabilities 564,142 636,674 STOCKHOLDERS’ EQUITY: Common stock, $.01 par value – 10,000,000 shares authorized; 3,493,155 and 3,600,467 shares issued and outstanding 35 36 Capital surplus – common stock 26,250 25,950 Retained earnings 33,372 32,125 Treasury stock (148,298 shares as of September 30, 2007 and 49,186 shares as of December 31, 2006) (2,393) (598) Accumulated other comprehensive income (loss), net 592 (1,911) Total stockholders’ equity 57,856 55,602 $ 621,998 $ 692,276 See accompanying notes to consolidated financial statements. 3 BNCCORP, INC. AND SUBSIDIARIES Consolidated Statements of Income (In thousands, except per share data, unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 INTEREST INCOME: Interest and fees on loans $ 9,387 $ 7,791 $ 26,792 $ 22,774 Interest and dividends on investments Taxable 1,340 2,435 5,340 7,381 Tax-exempt 232 398 694 1,376 Dividends 29 65 170 189 Total interest income 10,988 10,689 32,996 31,720 INTEREST EXPENSE: Deposits 4,439 4,269 13,298 11,993 Short-term borrowings 88 173 307 564 Federal Home Loan Bank advances - 975 1,627 3,064 Long-term borrowings - 45 10 170 Subordinated debentures 520 573 1,654 1,679 Total interest expense 5,047 6,035 16,896 17,470 Net interest income 5,941 4,654 16,100 14,250 PROVISION FOR CREDIT LOSSES 2,800 - 3,750 210 NET INTEREST INCOME AFTER PROVISION FORCREDIT LOSSES 3,141 4,654 12,350 14,040 NON-INTEREST INCOME: Bank charges and service fees 432 436 1,531 1,328 Wealth management services 536 220 1,339 828 Gains on sales of loans 314 464 1,365 1,319 Net gains (losses) on sales of securities (1,251) 103 (3,277) (258) Other 279 173 765 445 Total non-interest income 310 1,396 1,723 3,662 NON-INTEREST EXPENSE: Salaries and employee benefits 3,140 3,159 10,254 9,153 Debt extinguishment costs 1,189 - 2,724 - Occupancy 511 573 1,624 1,771 Depreciation and amortization 385 370 1,219 1,084 Data processing fees 318 255 862 717 Professional services 265 313 742 958 Office supplies, telephone and postage 255 271 793 780 Marketing and promotion 151 217 500 632 FDIC and other assessments 58 46 174 140 Amortization of intangible assets 28 28 84 84 Other 559 556 1,608 1,625 Total non-interest expense 6,859 5,788 20,584 16,944 Income (loss) from continuing operations before income taxes (3,408) 262 (6,511) 758 Income tax (benefit) (1,345) (50) (2,732) (211) Income (loss) from continuing operations (2,063) 312 (3,779) 969 See accompanying notes to consolidated financial statements. 4 BNCCORP, INC. AND SUBSIDIARIES Consolidated Statements of Income, continued (In thousands, except per share data, unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Discontinued Operations: Income (loss) from discontinued insurance segment, (including a gain on sale of $6,083 for the nine months ended September 30, 2007) $ (12) $ 787 $ 8,142 $ 3,292 Income tax provision 62 296 3,116 1,345 Income (loss) from discontinued operations (74) 491 5,026 1,947 NET INCOME (LOSS) $ (2,137) $ 803 $ 1,247 $ 2,916 BASIC EARNINGS PER COMMON SHARE: Income (loss) from continuing operations $ (0.60) $ 0.09 $ (1.09) $ 0.28 Income (loss) from discontinued insurance segment, net of income taxes (0.02) 0.14 1.45 0.56 Basic earnings (loss) per common share $ (0.62) $ 0.23 $ 0.36 $ 0.84 DILUTED EARNINGS PER COMMON SHARE Income (loss) from continuing operations $ (0.60) $ 0.09 $ (1.09) $ 0.28 Income (loss) from discontinued insurance segment, net of income taxes (0.02) 0.14 1.45 0.55 Diluted earnings (loss) per common share $ (0.62) $ 0.23 $ 0.36 $ 0.83 See accompanying notes to consolidated financial statements. 5 BNCCORP, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders’ Equity For the Nine Months Ended September 30, (In thousands, except share data, unaudited) Capital Accumulated Surplus Other Common Stock Common Retained Treasury Comprehensive Shares Amount Stock Earnings Stock Income Total BALANCE, December 31, 2005 3,497,445 $ 35 $ 25,108 $ 28,504 $ (559) $ (1,476) $ 51,612 Net income - - - 2,916 - - 2,916 Other comprehensive loss - (274) (274) Impact of share-based compensation 66,710 1 227 - - - 228 Issuance of common shares 38,485 - 483 - (11) - 472 BALANCE, September 30, 2006 3,602,640 $ 36 $ 25,818 $ 31,420 $ (570) $ (1,750) $ 54,954 BALANCE, December 31, 2006 3,600,467 $ 36 $ 25,950 $ 32,125 $ (598) $ (1,911) $ 55,602 Net income - - - 1,247 - - 1,247 Other comprehensive gain - 2,503 2,503 Impact of share-based compensation (12,530) 300 - (76) - 224 Purchase of common shares (94,782) (1) - - (1,719) - (1,720) BALANCE, September 30, 2007 3,493,155 $ 35 $ 26,250 $ 33,372 $ (2,393) $ 592 $ 57,856 See accompanying notes to consolidated financial statements. 6 BNCCORP, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (In thousands, unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 NET INCOME $ (2,137) $ 803 $ 1,247 $ 2,916 Unrealized gain (loss) on cash flow hedge, net $ 315 $ 140 $ 251 $ (292) Unrealized gain (loss) on securities available for sale 836 3,328 460 (410) Reclassification adjustment for loss (gain) included in net income 1,251 (103) 3,277 258 Other comprehensive income (loss), before tax 2,402 3,365 3,988 (444) Income tax (expense) benefit related to items of other comprehensive income (loss) (901) (1,278) (1,485) 170 Other comprehensive income (loss) 1,501 1,501 2,087 2,087 2,503 2,503 (274) (274) TOTAL COMPREHENSIVE INCOME (LOSS) $ (636) $ 2,890 $ 3,750 $ 2,642 See accompanying notes to consolidated financial statements. 7 BNCCORP, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Nine Months Ended September 30, (In thousands, unaudited) 2007 2006 OPERATING ACTIVITIES: Net income $ 1,247 $ 2,916 Adjustments to reconcile net income to net cash provided by operating activities Provision for credit losses 3,750 210 Depreciation and amortization 1,219 1,107 Amortization of intangible assets and deferred charges 129 114 Share-based compensation 224 228 Net amortization of premiums and discounts 338 891 Proceeds from loans recovered 5 22 Change in interest receivable and other assets, net (2,410) (3,943) Losses on disposals of premises and equipment, net 117 2 Net realized losses on sales of investment securities 3,277 258 Provision for deferred income taxes (914) 1,615 Unamortized premium related to early extinguishment of subordinated debt 289 - Change in other liabilities, net (812) 475 Originations of loans to be participated (152,595) (81,667) Proceeds from participations of loans 152,595 81,667 Funding of originations of loans held for sale (10,593) (20,384) Proceeds from sale of loans held for sale 12,262 17,562 Change in operating accounts of discontinued operations (2,751) (631) Gain on sale of discontinued operations (6,083) - Net cash provided (used) by operating activities (706) 442 INVESTING ACTIVITIES: Change in Federal funds sold, net 24,000 (31,000) Purchases of investment securities (49,358) (26,052) Proceeds from sales of investment securities 106,450 39,154 Proceeds from maturities of investment securities 21,380 17,984 Purchases of Federal Reserve and Federal Home Loan Bank Stock - - Sales of Federal Reserve and Federal Home Loan Bank Stock 2,768 788 Net decrease in participating interests in mortgage loans 34,308 82,380 Net increase in loans held for investment (112,375) (28,117) Additions to premises and equipment (868) (2,002) Sales of premises and equipment 28 36 Investing activities of discontinued operations - 483 Proceeds from sale of discontinued operations, net 35,204 - Net cash provided by investing activities 61,537 53,654 FINANCING ACTIVITIES: Net decrease in deposits (8,315) (39,185) Net increase (decrease) in short-term borrowings 5,252 (6,904) Proceeds from long-term borrowings and subordinated debentures 15,000 - Repayments of long-term borrowings and subordinated debentures (16,167) (1,682) Repayments of FHLB advances (62,200) (20,000) Purchase of treasury stock (1,720) (11) Net cash (used) by financing activities (68,150) (67,782) NET (DECREASE)IN CASH AND CASH EQUIVALENTS (7,319) (13,688) CASH AND CASH EQUIVALENTS, beginning of period 18,216 28,824 CASH AND CASH EQUIVALENTS, end of period $ 10,897 $ 15,138 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ 17,266 $ 17,566 Income taxes paid $ 3,314 $ 709 See accompanying notes to consolidated financial statements. 8 BNCCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) September 30, 2007 NOTE 1 – Organization of Operations, BNCCORP, Inc. BNCCORP, Inc. (“BNCCORP”) is a registered bank holding company incorporated under the laws of Delaware. It is the parent company of BNC National Bank (together with its wholly owned subsidiaries, BNC Insurance Services, Inc., and BNC Asset Management, Inc., collectively the “Bank”). BNCCORP, through these wholly owned subsidiaries, which operate from 20 locations in Arizona, Minnesota and North Dakota, provides banking and wealth management services to small and mid-sized businesses and individuals. The accounting and reporting policies of BNCCORP and its subsidiaries (collectively, the “Company”) conform to accounting principles generally accepted in the United States of America and general practices within the financial services industry. The consolidated financial statements included herein are for BNCCORP and its subsidiaries. All significant intercompany transactions and balances have been eliminated in consolidation. NOTE 2 – Basis of Presentation and Accounting Policies The accompanying interim consolidated financial statements have been prepared by the Company, in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures made are adequate to make the information presented not misleading. The unaudited consolidated financial statements as of September 30, 2007 and for the three-month and nine-month periods ended September 30, 2007 and 2006 include, in the opinion of management, all adjustments, consisting solely of normal recurring adjustments, necessary for a fair presentation of the financial results for the respective interim periods and are not necessarily indicative of results of operations to be expected for the entire fiscal year. The accompanying interim consolidated financial statements have been prepared under the presumption that users of the interim consolidated financial information have either read or have access to the audited consolidated financial statements for the year ended December 31, 2006. Accordingly, footnote disclosures which would substantially duplicate the disclosures contained in the December 31, 2006 audited consolidated financial statements have been omitted from these interim consolidated financial statements. It is suggested that these interim consolidated financial statements be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2006 and the notes thereto. The Company’s critical accounting policies remain unchanged. The disclosure related to other significant accounting policies is amended as follows: Loan Origination Fees and Costs; Other Lending Fees-Loan origination fees and costs incurred to extend credit are deferred and amortized over the term of the loan as an adjustment to yield using the interest method, except where the net amount is immaterial. The Company occasionally originates lines of credit where the customer is charged a non-usage fee if the line of credit is not used. In such instances, we periodically review use of lines on a retrospective basis and recognize non-usage fees in non-interest income. 9 NOTE 3 – Reclassifications Certain of the 2006 amounts have been reclassified to conform to the 2007 presentations. These reclassifications had no effect on net income or stockholders’ equity. NOTE 4 – Recently Issued or Adopted Accounting Standards The Company adopted Financial Accounting Standards Board (FASB) Interpretation No. 48 (FIN 48), “Accounting for Uncertainty in Income Taxes”, on January 1, 2007.FIN 48 is an interpretation of FASB Statement No. 109, “Accounting for Income Taxes,” and it seeks to reduce the diversity in practice associated with certain aspects of measurement and recognition in accounting for income taxes.FIN 48 requires that the Company recognize in its financial statements, the impact of a tax position if that position is more likely than not of being sustained on audit based on the technical merits of the position.See Footnote 11, “Income Taxes,” for additional information. Statement of Financial Accounting Standard (SFAS) No. 156, Accounting for Servicing of Financial Assets – an amendment of FASB Statement No. 140, requires an entity to recognize a servicing asset or liability each time it undertakes an obligation to service a financial asset. SFAS No. 156 requires that all separately recognized servicing assets and liabilities be initially measured at fair value and permits, but does not require the subsequent measurement of servicing assets and liabilities at fair value. The provisions of SFAS No. 156 were adopted by the Company on January 1, 2007 and did not have a material impact on the Company’s results of operations or financial position. The Company elected to measure the subsequent measurements of the servicing assets and liabilities using the amortization method. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about the use of fair value to measure assets and liabilities. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007. We do not currently believe the impact of adopting SFAS No. 157 on January 1, 2008 will have a material impact on the Company’s results of operations or financial position. In February 2007, FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, Including an amendment of FASB Statement No. 115.This Statement permits entities to measure many financial instruments and other items at fair value and most of the provisions of the Statement apply only to entities that elect the fair value option.This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007. We do not currently believe the impact of adopting SFAS No. 159 on January 1, 2008 will have a material impact on the Company’s financial statements. NOTE 5 – Divestiture and Discontinued Operations On June 1, 2007, the Company completed the sale of substantially all of the assets of BNC Insurance Services, Inc. (BNC Insurance). Management considered the benefits of the sale including, but not limited to the following: · Monetizes the value of a segment the Company had nurtured; · Strengthens the regulatory capital of Company; · Decreases the risk of impaired revenue due to a decline in contingency income; · Decreases exposure to the cyclicality of the insurance business; and · Permits replacement of a significant portion of the income generated by the agency. The Company initiated actions related to the sale late in 2006 and reached an agreement to sell substantially all of the assets of the insurance segment in March 2007. Stockholders approved the transaction in May 2007. The proceeds from sale were $37.25 million and a pre-tax gain on sale of $6.083 million was recognized in the second quarter of 2007. 10 The financial statements of the Company report BNC Insurance in discontinued operations for all periods presented. The gain on sale is also reported in discontinued operations of the Company in 2007. Pre-tax revenues of BNC Insurance were $20,400 and $4.587 million in the third quarter of 2007 and 2006, respectively. Pre-tax revenues of BNC Insurance were $9.111 million and $14.450 million for the nine months of 2007 and 2006, respectively. BNC Insurance was previously reported as the insurance segment of the Company. NOTE 6 – Earnings Per Share Net income (loss) per share was calculated as follows: Three months ended Nine months ended September 30, 2007 September 30, 2007 Denominator for basic earnings per share: Average common shares outstanding 3,414,670 3,472,126 Dilutive common stock options 62,469 63,093 Denominator for diluted earnings per share 3,477,139 3,535,219 Numerator: Net (loss) attributable to continuing operations $ (2,063) $ (3,779) Numerator: Net income (loss) attributable to discontinued operations (74) 5,026 Numerator: Net income (loss) $ (2,137) $ 1,247 Basic (loss) per share from continuing operations $ (0.60) $ (1.09) Basic earnings (loss) per share from discontinued operations (0.02) 1.45 Basic earnings (loss) per common share $ (0.62) $ 0.36 Diluted (loss) per share from continuing operations $ (0.60) $ (1.09) Diluted earnings (loss) per share from discontinued operations (0.02) 1.45 Diluted earnings(loss) per common share $ (0.62) $ 0.36 Pursuant to SFAS No. 128, no contingent shares are included in the computation of the diluted per share amounts because a loss exists in continuing operations for periods in 2007. For the three and nine months ended September 30, 2007 there were no options outstanding that were excluded from the computation of diluted EPS because their exercise prices were higher than the average price of BNCCORP’s common stock for the period. 11 Three months ended Nine months ended September 30, 2006 September 30, 2006 Denominator for basic earnings per share: Average common shares outstanding 3,523,470 3,478,792 Dilutive common stock options 42,323 40,095 Denominator for diluted earnings per share 3,565,793 3,518,887 Numerator: Net income attributable to continuing operations $ 312 $ 969 Numerator: Net income attributable to discontinued operations 491 1,947 Numerator: Net income $ 803 $ 2,916 Basic earnings per share from continuing operations $ 0.09 $ 0.28 Basic earnings per share from discontinued operations 0.14 0.56 Basic earnings per common share $ 0.23 $ 0.84 Diluted earnings per share from continuing operations $ 0.09 $ 0.28 Diluted earnings per share from discontinued operations 0.14 0.55 Diluted earnings per common share $ 0.23 $ 0.83 NOTE 7 – Segment Disclosures The Company’s continuing operations has two segments based on the nature of the products and services for each segment: banking operations and wealth management services. Prior to the second quarter of 2007 the Company had three segments. Beginning in the second quarter of 2007 the insurance operations were no longer reported as a segment as they are included in discontinued operations. Banking operations provide traditional banking services to small and mid-sized businesses and individuals, such as accepting deposits and making loans. The commercial banking activities also include the origination of loans which may be sold and serviced for other institutions. Wealth management operations provide a variety of financial services including trust, asset management, financial planning, estate planning, estate administration, tax planning, payroll services, employee benefit plan design and administration. We also offer retirement accounts and prepare tax returns. The accounting policies of the segments are the same as those described in the summary of significant accounting policies included in Note 1 to the consolidated financial statements for the year ended December 31, 2006. The Company’s financial information for each segment is derived from the internal profitability reporting system used by management to monitor and manage the financial performance of the Company. The operating segments have been determined by how executive management has organized the Company’s business for making operating decisions and assessing performance. The following tables present segment information as of, and for the three months and the nine months ended September 30, 2007 and September 30, 2006, unaudited (in thousands): 12 Three months ended September 30, 2007 Wealth Bank Intersegment Consolidated Banking Mgmt Holding Co. Totals Elimination Total Net interest income (loss) $ 6,398 $ 42 $ (514) $ 5,926 $ 15 $ 5,941 Other revenue (loss)-external customers (220) 597 15 392 (82) 310 Net (loss) from continuing operations (575) (149) (1,194) (1,918) (145) (2,063) Segment assets from continuing operations 594,508 28,876 82,809 706,193 (84,550) 621,643 Nine months ended September 30, 2007 Wealth Bank Intersegment Consolidated Banking Mgmt Holding Co. Totals Elimination Total Net interest income (loss) $ 17,592 $ 139 $ (1,681) $ 16,050 $ 50 $ 16,100 Other revenue-external customers 401 1,478 51 1,930 (207) 1,723 Net (loss) from continuing operations (933) (479) (2,226) (3,638) (141) (3,779) Segment assets from continuing operations 594,508 28,876 82,809 706,193 (84,550) 621,643 Three months ended September 30, 2006 Wealth Bank Intersegment Consolidated Banking Mgmt Holding Co. Totals Elimination Total Net interest income (loss) $ 4,989 $ 276 $ (629) $ 4,636 $ 18 $ 4,654 Other revenue-external customers 1,174 275 24 1,473 (77) 1,396 Net income (loss) from continuing operations 859 (101) (445) 313 (1) 312 Segment assets from continuing operations 612,455 31,152 82,627 726,234 (82,430) 643,804 Nine months ended September 30, 2006 Wealth Bank Intersegment Consolidated Banking Mgmt Holding Co. Totals Elimination Total Net interest income (loss) $ 15,292 $ 784 $ (1,877) $ 14,199 $ 51 $ 14,250 Other revenue-external customers 2,832 964 66 3,862 (200) 3,662 Net income (loss) from continuing operations 2,509 (164) (1,415) 930 39 969 Segment assets from continuing operations 612,455 31,152 82,627 726,234 (82,430) 643,804 13 NOTE 8 – Share-Based Compensation The Company has three share-based plans for certain key employees and directors whereby shares of common stock have been reserved for awards in the form of stock options or restricted stock awards. Under the 1995 Stock Incentive Plan, the aggregate number of options and shares granted can not exceed 250,000 shares. As of September 30, 2007, there were 8,901 shares available to grant under the 1995 Stock Incentive Plan. Under the 2002 Stock Incentive Plan, the aggregate number of shares granted can not exceed 125,000 shares. As of September 30, 2007, there were 107,250 shares available to grant under the 2002 Stock Incentive Plan. Under the 2006 Stock Incentive Plan, the aggregate number of shares granted can not exceed 200,000 shares. As of September 30, 2007, there were 136,600 shares available to grant under the 2006 Stock Incentive Plan. The compensation committee may grant share-based compensation at prices equal to the fair value of the stock at the grant date. The Company recognized share-based compensation expense of $121,000 for the three months ended September 30, 2007 and $205,000 for the nine months ended September 30, 2007. Included in these amounts is $121,000 related to restricted stock for the three month period ended September 30, 2007 and $205,000 for the nine month period ended September 30, 2007. Also included in the share-based compensation expense for the three and nine month periods ended September 30, 2007 was expense related to stock options of $0 and $0 respectively. There were no grants of stock options in 2006 or 2007. The cost of all options granted prior to 2006 are fully amortized prior to 2007. The Company recognized share-based compensation expense of $87,000 for the three months ended September 30, 2006 and $210,000 for the nine months ended September 30, 2006. Included in these amounts is $84,000 related to restricted stock for the three month period ended September 30, 2006 and $200,000 for the nine month period ended September 30, 2006. Also included in the share-based compensation expense for the three and nine month periods ended September 30, 2006 was expense related to stock options of $3,000 and $10,000 respectively. At September 30, 2007, the Company had $659,000 of unamortized restricted stock compensation expense. The unamortized restricted stock compensation expense as of September 30, 2007 will be amortized by December 31, 2009. At December 31, 2006, the Company had approximately $1.1 million of unamortized restricted stock compensation expense. The grants are generally recognized over three years. There was no unrecognized share-based compensation related to stock options as of September 30, 2007. NOTE 9 – Derivative Activities Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (SFAS 133), as amended and interpreted, establishes accounting and reporting standards for derivative instruments, including certain derivative instruments embedded in other contracts, and for hedging activities.As required by SFAS 133, the Company records all derivatives on the balance sheet at fair value. The accounting for changes in the fair value of derivatives depends on the intended use of the derivative and the resulting designation. Derivatives used to hedge the exposure to variability in expected future cash flows, or other types of forecasted transactions, are considered cash flow hedges. The Company’s objective in using derivatives is to add stability to interest income and to manage its exposure to interest rate movements or other identified risks. To accomplish this objective, the Company entered into an interest rate floor agreement during the first quarter of 2006. The $50.0 million prime rate interest rate floor has an effective date of January 9, 2006 and a maturity date of January 9, 2010. The floor is designated as a cash flow hedge. The terms of the floor result in the Company receiving payments when the prime interest rate is below the strike rate of 7.00 percent. At September 30, 2007, the prime rate was 7.75 percent and the Company was not entitled to receive a payment under the terms of the agreement. The floor was used to hedge the variable cash flows associated with $50.0 million of the Company’s existing variable-rate loans. At September 30, 2007, the fair value of the floor was $359,000, which was included in other assets. The change in net unrealized gains of $315,000 during the three months ended September 30, 2007 and $251,000 during the nine months ended September 30, 2007 for derivatives designated as cash flow hedges is separately disclosed in the 14 statement of comprehensive income. No hedge ineffectiveness on cash flow hedges was recognized during the three and nine month periods ended September 30, 2007 and September 30, 2006. The entire loss on the derivative was included in the assessment of the effectiveness. The change in net unrealized gain of $140,000 during the three months ended September 30, 2006 and the change in net unrealized loss of $(292,000) during the nine months ended September 30, 2006 for derivatives designated as cash flow hedges is separately disclosed in the statement of comprehensive income. NOTE 10 – Investment Securities Available for Sale Investment securities have been classified in the consolidated balance sheets according to management’s intent. The Company had no securities designated as trading or held-to-maturity in its portfolio at September 30, 2007 or December 31, 2006. The carrying amount of available-for-sale securities and their approximate fair values were as follows (in thousands): Gross Gross Estimated Amortized Unrealized Unrealized Fair As of September 30, 2007 Cost Gains Losses Value U.S. government agency mortgage-backed securities guaranteed by GNMA $ 1,904 $ 1 $ (29) $ 1,876 U.S. government agency mortgage-backed securities issued by FNMA 3,536 30 (65) 3,501 Collateralized mortgage obligations guaranteed by GNMA 2,617 - (6) 2,611 Collateralized mortgage obligations issued by FNMA or FHLMC 66,213 179 (129) 66,263 Other collateralized mortgage obligations 11,492 11 (31) 11,472 State and municipal bonds 17,844 1,057 - 18,901 $ 103,606 $ 1,278 $ (260) $ 104,624 Gross Gross Estimated Amortized Unrealized Unrealized Fair As of December 31, 2006 Cost Gains Losses Value U.S. government agency mortgage-backed securities guaranteed by GNMA $ 2,165 $ - $ (43) $ 2,122 U.S. government agency mortgage-backed securities issued by FNMA 8,149 56 (66) 8,139 Collateralized mortgage obligations guaranteed by GNMA 9,533 - (163) 9,370 Collateralized mortgage obligations issued by FNMA or FHLMC 148,119 16 (3,658) 144,477 Other collateralized mortgage obligations - State and municipal bonds 17,727 1,139 - 18,866 $ 185,693 $ 1,211 $ (3,930) $ 182,974 15 The following table shows the Company’s investments’ gross unrealized losses and fair value; aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at September 30, 2007 and December 31, 2006 (dollars are in thousands): As of September 30, 2007 Less than 12 months 12 months or more Total Description of Fair Unrealized Fair Unrealized Fair Unrealized Securities # Value Loss # Value Loss # Value Loss U.S. government agency mortgage-backed securities guaranteed by GNMA - $ - $ - 3 $ 1,466 $ (29) 3 $ 1,466 $ (29) U.S. government agency mortgage-backed securities issued by FNMA 2 359 (3) 4 2,081 (62) 6 2,440 (65) Collateralized mortgage obligations guaranteed by GNMA - - - 1 2,611 (6) 1 2,611 (6) Collateralized mortgage obligations issued by FNMA or FHLMC 3 13,762 (22) 8 21,434 (107) 11 35,196 (129) Other collateralized mortgage obligations 3 8,124 (31) - - - 3 8,124 (31) Total temporarily impaired securities 8 $ 22,245 $ (56) 16 $ 27,592 $ (204) 24 $ 49,837 $ (260) As of December 31, 2006 Less than 12 months 12 months or more Total Description of Fair Unrealized Fair Unrealized Fair Unrealized Securities # Value Loss # Value Loss # Value Loss U.S. government agency mortgage-backed securities guaranteed by GNMA - $ - $ - 4 $ 1,779 $ (43) 4 $ 1,779 $ (43) U.S. government agency mortgage-backed securities issued by FNMA 3 489 (12) 1 2,044 (54) 4 2,533 (66) Collateralized mortgage obligations guaranteed by GNMA 1 3,273 (28) 1 6,097 (135) 2 9,370 (163) Collateralized mortgage obligations issued by FNMA or FHLMC 8 20,250 (120) 22 123,348 (3,538) 30 143,598 (3,658) Other collateralized mortgage obligations - Total temporarily impaired securities 12 $ 24,012 $ (160) 28 $ 133,268 $ (3,770) 40 $ 157,280 $ (3,930) In reaching the conclusion that the impairments disclosed in the tables above are temporary, and not other-than-temporary in nature, the Company considered the nature of the securities, the associated guarantees and collateralization, the securities ratings and the level of impairment of the securities. None of the impairments were due to deterioration in credit quality that might result in the non-collection of contractual principal and interest. The 16 cause of the impairments is, in general, attributable to changes in interest rates. Further, we have both the intent and ability to hold these impaired securities for a sufficient period of time, until maturity if necessary, to allow for their recovery in market value. NOTE 11 – Income Taxes The Company adopted FIN 48 on January 1, 2007. Although the implementation of FIN 48 did not impact the amounts in our financial statements, the Company does have an unrecognized tax benefit of approximately $220,000 at January 1, 2007 and $160,000 at September 30, 2007. If this benefit was recognized, it would affect the Company’s effective tax rate. This amount includes estimated interest of $25,000 at September 30, 2007 and no penalties. The Company files consolidated federal and unitary state income tax returns where allowed. Tax years ending December 31, 2004 through 2006 remain open to federal examination, although there are no examinations in progress at this time. Tax years ending December 31, 2003 through 2006 remain open to state examinations. As of January 1, 2007, the Company determined that it was reasonably possible that $60,000 of the $220,000 unrecognized tax benefit would reverse in the next 12 months. The Company recognized $60,000 of previously unrecognized tax benefit during the quarter ending September 30, 2007. This included $10,000 of interest and no penalties. The Company recognized this benefit as a result of a lapse of the applicable statute of limitations. The Company had no material increases or decreases in unrecognized tax benefits as a result of tax positions taken during the current period, or relating to settlements with taxing authorities. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations For purposes of Items 2, 3 and 4 of Part I of this Form 10-Q, we refer to “we,” “our” or the “Company” when such reference includes BNCCORP, Inc. and its consolidated subsidiaries, collectively; “BNCCORP” when referring only to BNCCORP, Inc.; the “Bank” when referring only to BNC National Bank; “BNC Insurance” when referring only to BNC Insurance Services, Inc.; and “BNC AMI” when referring only to BNC Asset Management, Inc. Comparison of Results for the Three Months Ended September 30, 2007 and 2006 General As reported previously, in June 2007 we sold substantially all of the assets of our insurance segment, resulting in a pre-tax gain of $6.083 million which is reported in discontinued operations. Since the sale of the agency, we entered into several strategic transactions intended to improve the net interest margin of continuing operations and improve our core businesses. Specifically, the third quarter of 2007 included the following: · Selling $48.2 million of securities earning 4.41%, and reinvesting the proceeds in securities yielding 5.42%, resulting in pre-tax losses of $1.251 million; · Refinancing $15.0 million of debt to reduce pre-tax interest costs by 218 basis points, incurring early redemption costs of $1.189 million; · Increasing the netinterest margin from continuing operations to 4.24 % compared to 3.07% for the quarter ended September 30, 2006; and · Increasing loans and leases held for investment to $444.7 million as of September 30, 2007. In the third quarter, we also increased the provision for credits losses to $2.800 million. A portion of the increase relates to loan growth; the remainder relates to approximately $21 million of loans which were deemed to have deteriorated in the third quarter. We also charged off $1.6 million of loans related to a situation that may involve a misrepresentation by third parties. 17 Continuing Operations Overall, the net loss from continuing operations in the third quarter of 2007 was $(2.063) million, or $(0.60) per diluted share compared to net income of $312 thousand, or $0.09 per diluted share for the same period in 2006. Net interest income for the third quarter of 2007 was $5.941 million, an increase of $1.287 million, or 28%, from $4.654 million in the same period of 2006. The net interest margin for the current period improved to 4.24% from 3.07%. The increase in net interest margin was largely due to higher balances of loans held for investment, higher yields on interest earning assets and decreases in high cost debt, which were partially offset by higher rates paid on deposits. In the third quarter, the Company also increased the provision for credits losses to $2.800 million compared to $0 in the same period of 2006, for the reasons discussed above. Non-interest income for the third quarter of 2007 included pre-tax losses on sales of securities aggregating $(1.251) million, related to the restructuring previously discussed, which reduced total non-interest income to $310 thousand. This compares to non-interest income of $1.396 million for the same period in 2006, which included pre-tax gains on sales of securities aggregating $103 thousand. Excluding the gains and losses on securities transactions, non-interest income in the third quarter of 2007 was $1.561 million compared to $1.293 million in 2006, an increase of $268 thousand, or 21%. This increase reflects higher wealth management revenue and rent received for office space formerly occupied by BNC’s insurance agency. Non-interest expense for the third quarter of 2007, which included debt extinguishment costs incurred to refinance debt of $1.189 million, was $6.859 million compared to $5.788 million in the same period of 2006. Excluding the debt extinguishment costs, non-interest expense was $5.670 million in the third quarter of 2007, a decrease of $118 thousand, or 2.0%, compared to the same period in 2006. Continuing operations had a tax benefit of $(1.345) million in the third quarter of 2007 primarily due to benefits related to losses on sales of securities, debt extinguishment costs, higher provisions for credit losses and tax exempt interest on securities owned by the banking segment. In the third quarter of 2006 the Company recorded a tax benefit in continuing operations of $(50) thousand. Discontinued Operations Pre-tax loss for the discontinued operations in the third quarter of 2007 third quarter was $(12) thousand and the after tax loss of discontinued operations in the third quarter was $(74), or $(0.02) per share on a diluted basis. In the third quarter of 2006 pre-tax income for the discontinued operations was $787 thousand and the after tax net income was $491 thousand, or $0.14 on a diluted basis. The discontinued operations recorded a tax expense in 2007 because most of the tax beneficial items of the Company are attributable to the continuing operations. In 2006, the effective tax rate was 37.6%. Net Income (Loss) Net income (loss), which combines results of continuing operations and discontinued operations, was $(2.137) million, or $(0.62) per share on a diluted basis, in the third quarter of 2007 compared to net income of $803 thousand, or $0.23 per share on a diluted basis, in the third quarter of 2006. Comparison of Results for the Nine Months Ended September 30, 2007 and 2006 General The sale of substantially all of the assets of BNC Insurance completed in the second quarter of 2007 and the large transactions which occurred subsequently significantly influenced our results in the nine month period ending September 30, 2007. 18 Continuing Operations Overall, the net loss from continuing operations in the first nine months of 2007 was $(3.779) million, or $(1.09) per diluted share, compared to net income of $969 thousand, or $0.28 per diluted share, for the same period in 2006. Net interest income was $16.100 million, an increase of $1.850 million, or 13%, from $14.250 million in the same period of 2006 as the net interest margin for the current period improved to 3.69% from 3.05%. The increase in net interest margin was largely due to higher balances of loans held for investment, higher yields on interest earning assets and decreases in high cost debt which were partially offset by higher rates paid on deposits. The provision for credit losses increased to $3.750 million in the first nine months of 2007 compared to $210 thousand in the first nine months of 2006, for the reasons discussed earlier. A portion of the increase relates to loan growth during the year; the remainder relates to approximately $21 million of loans which were deemed to have deteriorated in the third quarter. Non-interest income for the first nine months of 2007 was $1.723 million, which included pre-tax losses on sales of securities aggregating $(3.277) million. This compares to non-interest income of $3.662 million for the same period in 2006, which included pre-tax losses on sales of securities aggregating $(258) thousand. Excluding the losses on securities transactions, non-interest income in 2007 was $5.000 million compared to $3.920 million in 2006, an increase of $1.080 million, or 28%. This increase reflects higher wealth management revenues, bank charges and service fees and rent received for office space formerly occupied by BNC’s insurance agency. Non-interest expense in the first nine months of 2007, including debt extinguishment costs aggregating $2.724 million, was $20.584 million compared to $16.944 million in the same period of 2006. Excluding the debt extinguishment costs, non-interest expense was $17.860 million in the first nine months of 2007, an increase of $916 thousand, or 5.4% compared to the same period in 2006. This increase can primarily be attributed to higher compensation costs. Continuing operations had a tax benefit of $(2.732) million in the first nine months of 2007 primarily due to benefits related to losses on sales of securities, debt extinguishment costs incurred, higher provisions for credit losses and tax exempt interest earned on securities owned by the banking segment. In the first nine months of 2006 the Company recorded a tax benefit in continuing operations of $(211) thousand. Net Interest Income from Continuing Operations The following table presents average balances; interest earned or owed; associated yields on interest-earning assets and costs on interest-bearing liabilities for the three-month periods ended September 30, 2007, and 2006, and the nine-month periods ended September 30, 2007, and 2006 as well as the changes between the periods presented, (dollars are in thousands): 19 Three Months Ended September 30, 2007 2006 Change Interest Average Interest Average Interest Average Average earned yield or Average earned yield or Average earned yield or balance or owed cost balance or owed cost balance or owed cost Interest-earning assets Federal funds sold/interest-bearing due from $ 17,907 $ 232 5.14% $ 38,553 $ 507 5.22% $ (20,646) $ (275) -0.08% (a) Investments - taxable 91,096 1,137 4.95% 171,121 1,993 4.62% (80,025) (856) 0.33% (b) Investments - tax exempt 18,670 232 4.93% 34,845 398 4.53% (16,175) (166) 0.40% (b) Loans held for sale 485 - 0.00% 892 - 0.00% (407) - 0.00% Participating interests in mortgage loans 18,163 288 6.29% 23,477 436 7.37% (5,314) (148) -1.08% (c) Loans and leases held for investment 414,588 9,099 8.71% 336,756 7,355 8.67% 77,832 1,744 0.04% (d) Allowance for loan losses (4,380) - (3,378) - (1,002) - Total interest-earning assets $ 556,529 10,988 7.83% $ 602,266 10,689 7.04% $ (45,737) 299 0.79% Interest-bearing liabilities Interest checking and money market accounts $ 247,329 2,066 3.31% $ 237,657 1,890 3.16% $ 9,672 176 0.15% (e) Savings 8,181 16 0.78% 8,132 16 0.78% 49 - 0.00% Certificates of deposit under $100,000 144,802 1,754 4.81% 156,718 1,762 4.46% (11,916) (8) 0.35% (f) Certificates of deposit $100,000 and over 46,187 603 5.18% 50,087 601 4.76% (3,900) 2 0.42% (f) Total interest-bearing deposits 446,499 4,439 3.94% 452,594 4,269 3.74% (6,095) 170 0.20% Short-term borrowings 7,643 88 4.57% 14,239 173 4.82% (6,596) (85) -0.25% (g) Federal Home Loan Bank advances - - 0.00% 65,641 975 5.89% (65,641) (975) -5.89% (h) Long-term borrowings 8 - 0.00% 2,301 45 7.76% (2,293) (45) -7.76% Subordinated debentures 22,778 520 9.06% 22,401 573 10.15% 377 (53) -1.09% (i) Total borrowings 30,429 608 7.93% 104,582 1,766 6.70% (74,153) (1,158) 1.23% Total interest-bearing liabilities $ 476,928 5,047 4.20% $ 557,176 6,035 4.30% $ (80,248) (988) -0.10% Net interest income/spread $ 5,941 3.63% $ 4,654 2.74% $ 1,287 0.89% Net interest margin 4.24% 3.07% 1.17% Notation: Non-interest-bearing deposits $ 67,574 - $ 68,471 - $ (897) - Total deposits $ 514,073 $ 4,439 3.43% $ 521,065 $ 4,269 3.25% $ (6,992) $ 170 0.18% Taxable equivalents: Total interest-earning assets $ 556,529 $ 11,113 7.92% $ 602,266 $ 10,894 7.18% $ (45,737) $ 219 0.74% Net interest income/spread - $ 6,066 3.72% - $ 4,859 2.88% - $ 1,207 0.84% Net interest margin - - 4.32% - - 3.20% - - 1.12% (a) The average balance of Federal funds sold is lower in 2007, as these funds have been used to fund increases in loans and leases held for investment and decreases in higher interest-bearing liabilities. (b) The decrease in average investments was primarily the result of management’s strategy to prepay FHLB advances financed by the sales of investments. (c) Participating interests in mortgage loans are collateralized by mortgage loans owned by a mortgage banking counterparty. We advance funds when the counterparty closes on loans and are repaid when the mortgage banking entity sells the loans. Our loans will vary depending on the level of originations and the timing of loan sales by the mortgage banking entity. The mortgage banking industry is currently operating in a challenging environment. The yield on participating interests declined because we reversed approximately $90,000 of interest when a portion of this portfolio went to non-accrual. See discussion on non-accrual loans. 20 (d) The average balance of loans has increased as a result of management’s strategy to emphasize loan growth, which included repurchasing loan participations as a result of the higher lending limit due to the sale of the insurance agency. (e) The average balance has increased due to management’s strategy of paying attractive rates on higher balance money market accounts. (f) The average balance of CD’s has declined as a result of management’s strategy to let certain higher cost CD’s expire. (g) The average balances in short-term borrowings are lower because we now offer off-balance sheet sweep products for commercial customers with very large balances. (h) The average balance of FHLB advances are lower as these borrowings were repaid in the second quarter of 2007. (i) The average cost of subordinated debentures has decreased as $15 million of this debt was refinanced in the third quarter of 2007, lowering the cost by 218bp. Nine Months Ended September 30, 2007 2006 Change Interest Average Interest Average Interest Average Average earned yield or Average earned yield or Average earned yield or balance or owed cost balance or owed cost balance or owed cost Interest-earning assets Federal funds sold/interest-bearing due from $ 19,485 $ 754 5.17% $ 42,775 $ 1,543 4.82% $ (23,290) $ (789) 0.35% (a) Investments - taxable 133,402 4,756 4.77% 175,699 6,027 4.59% (42,297) (1,271) 0.18% (b) Investments - tax exempt 18,791 694 4.94% 40,835 1,376 4.51% (22,044) (682) 0.43% (b) Loans held for sale 524 - 0.00% 917 - 0.00% (393) - 0.00% Participating interests in mortgage loans 29,611 1,696 7.66% 33,093 1,703 6.88% (3,482) (7) 0.78% (c) Loans and leases held for investment 384,686 25,096 8.72% 333,751 21,071 8.44% 50,935 4,025 0.28% (d) Allowance for loan losses (3,793) - (3,311) - (482) - Total interest-earning assets $ 582,706 32,996 7.57% $ 623,759 31,720 6.80% $ (41,053) 1,276 0.77% Interest-bearing liabilities Interest checking and money market accounts $ 251,117 6,247 3.33% $ 244,059 5,313 2.91% $ 7,058 934 0.42% (e) Savings 8,392 49 0.78% 8,350 49 0.78% 42 - 0.00% Certificates of deposit under $100,000 146,771 5,283 4.81% 151,728 4,718 4.16% (4,957) 565 0.65% (f) Certificates of deposit $100,000 and over 44,503 1,720 5.17% 56,649 1,913 4.51% (12,146) (193) 0.66% (f) Total interest-bearing deposits 450,783 13,299 3.94% 460,786 11,993 3.48% (10,003) 1,306 0.46% Short-term borrowings 8,823 307 4.65% 15,999 564 4.71% (7,176) (257) -0.06% (g) Federal Home Loan Bank advances 35,790 1,627 6.08% 76,680 3,064 5.34% (40,890) (1,437) 0.74% (h) Long-term borrowings 128 9 9.40% 3,066 170 7.41% (2,938) (161) 1.99% Subordinated debentures 22,577 1,653 9.79% 22,432 1,679 10.01% 145 (26) -0.22% Total borrowings 67,318 3,596 7.14% 118,177 5,477 6.20% (50,859) (1,881) 0.94% Total interest-bearing liabilities $ 518,101 16,895 4.36% $ 578,963 17,470 4.03% $ (60,862) (575) 0.33% Net interest income/spread $ 16,101 3.21% $ 14,250 2.77% $ 1,851 0.44% Net interest margin 3.69% 3.05% 0.64% Notation: Non-interest-bearing deposits $ 68,793 - $ 68,363 - $ 430 - Total deposits $ 519,576 $ 13,299 3.42% $ 529,149 $ 11,993 3.03% $ (9,573) $ 1,306 0.39% Taxable equivalents: Total interest-earning assets $ 582,706 $ 33,359 7.65% $ 623,759 $ 32,429 6.95% $ (41,053) $ 930 0.70% Net interest income/spread - $ 16,464 3.29% - $ 14,959 2.92% - $ 1,505 0.37% Net interest margin - - 3.78% - - 3.21% - - 0.57% 21 (a) The average balance of Federal funds sold is lower in 2007, as these funds have been used to fund increases in loans and leases held for investment and decreases in higher interest-bearing liabilities. (b) The decrease in average investments was the result of management’s strategy to prepay FHLB advances financed by the sales of investments. (c) Participating interests in mortgage loans are collateralized by mortgage loans owned by a mortgage banking counterparty. We advance funds when the counterparty closes on loans and are repaid when the mortgage banking entity sells the loans. Our loans will vary depending on the level of originations and the timing of loan sales by the mortgage banking entity. The mortgage banking industry is currently operating in a challenging environment. See discussion on non-accrual loans. (d) The average balance of loans has increased as a result of management’s strategy to emphasize loan growth, which included repurchasing loan participations as a result of the higher lending limit due to the sale of the insurance agency. (e) The average balance has increased due to management’s strategy of paying attractive rates on higher balance money market accounts. (f) The average balance of CD’s has declined as a result of management’s strategy to let certain higher cost CD’s expire. (g) The average balances in short-term borrowings are lower because we now offer off-balance sheet sweep products for commercial customers with very large balances. (h) The average balance of FHLB advances are lower as these borrowings were repaid in the second quarter of 2007. Non-interest Income from continuing operations The following table presents the major categories of our non-interest income for the three-month periods ended September 30, 2007 and 2006 and the nine-month periods ended September 30, 2007 and 2006, as well as the amount and percent of change between the periods (dollars are in thousands): Three Months Ended Nine Months Ended September 30, Change September 30, Change Non-interest Income 2007 2006 $ % 2007 2006 $ % Bank charges and service fees $ 432 $ 436 $ (4) (1) % $ 1,531 $ 1,328 $ 203 15 % (a) Wealth management services 536 220 316 144 % 1,339 828 511 62 % (b) Gain on sales of loans 314 464 (150) (32) % 1,365 1,319 46 3 % (c) Net gain (loss) on sales of securities (1,251) 103 (1,354) (1,315) % (3,277) (258) (3,019) 1,170 % (d) Other 279 173 106 61 % 765 445 320 72 % (e) Total non-interest income $ 310 $ 1,396 $ (1,086) (78) % $ 1,723 $ 3,662 $ (1,939) (53) % (a) Increases in bank charges and service fees can be attributed to an increase in the number of banking relationships, newer products and services, and revised pricing for products and services. (b) Wealth management income increased due to increased trust assets under management and new products. (c) Our commercial real estate divisions originate and sell loans. The sales generate gains which are dependent on the volume of loans sold. This source of income is subject to variability from period to period. (d) We sold several securities at a loss in 2007 to improve the net interest margin. Gains and/or losses on the sale of investment securities can vary significantly from period to period depending on the nature of the securities transactions consummated. (e) Other income increased in the third quarter primarily due to rent received for space formerly occupied by BNC Insurance. When we were taken out of a loan in the first quarter of 2007, the Company received a fee of approximately $176,000. This fee was recognized on a cash basis in non-interest income because we could not reasonably estimate when receipt would occur. 22 Non-interest Expense from continuing operations The following table presents the major categories of our non-interest expense for the three-month periods ended September 30, 2007 and 2006 and the nine-month periods ended September 30, 2007 and 2006, as well as the amount and percent of change between the periods (dollars are in thousands): Three Months Ended Nine Months Ended September 30, Change September 30, Change Non-interest Expense 2007 2006 $ % 2007 2006 $ % Salaries and employee benefits $ 3,140 $ 3,159 $ (19) (1) % $ 10,254 $ 9,153 $ 1,101 12 % (a) Debt extinguishment costs 1,189 - 1,189 NM 2,724 - 2,724 NM (b) Occupancy 511 573 (62) (11) % 1,624 1,771 (147) (8) % Depreciation and amortization 385 370 15 4 % 1,219 1,084 135 12 % Data processing fees 318 255 63 25 % 862 717 145 20 % Professional services 265 313 (48) (15) % 742 958 (216) (23) % (c) Office supplies, telephone and postage 255 271 (16) (6) % 793 780 13 2 % Marketing and promotion 151 217 (66) (30) % 500 632 (132) (21) % (c) FDIC and other assessments 58 46 12 26 % 174 140 34 24 % Amortization of intangible assets 28 28 - - % 84 84 - - % Other 559 556 3 1 % 1,608 1,625 (17) (1) % Total non-interest expense $ 6,859 $ 5,788 $ 1,071 19 % $ 20,584 $ 16,944 $ 3,640 21 % Efficiency ratio 109.7% 95.7% 115.5% 94.6% (a) Salary and benefit expenses have increased because of normal increases and bonuses rewarding successful efforts. (b) Debt extinguishment costs are related to refinancing subordinated debt in the third quarter and prepaying FHLB advances in the second quarter. (c) Professional services and marketing expenses have decreased due to efforts to control expenses. NM is defined as not meaningful. Income Tax Provision in Continuing Operations Continuing operations had a tax benefit of $(2.732) million in the first nine months of 2007 primarily due to benefits related to losses on sales of securities, debt extinguishment costs incurred, higher provisions for credit losses and tax exempt interest on securities owned by the banking segment. In the first nine months of 2006 the Company recorded a tax benefit in continuing operations of $(211) thousand, primarily because of tax exempt securities owned by the banking segment. Comparison of Financial Condition at September 30, 2007 and December 31, 2006 Total assets were $622 million at September 30, 2007, declining from $692.3 million at December 31, 2006. The decrease was primarily related to the extinguishment of $62.2 million of FHLB advances costing approximately 6.1% financed by the sale of investment securities which were earning 4.1%. The balance of participating interests in mortgage loans also declined by $34.3 million since December 31, 2006. These decreases have been partially offset by increases in loans and leases held for investment, which were $444.7 million as of September 30, 2007 compared to $333.9 million as of December 31, 2006. The increase in loans and leases held for investment can be attributed to repurchases of participations sold of approximately $45 million and organic growth. The participations were repurchased because our legal lending limit increased significantly in 2007 as a result of the sale of our insurance agency. 23 Assets.The following table presents our assets by category (dollars are in thousands): September 30, December 31, Change Assets 2007 2006 $ % Cash and due from banks $ 10,897 $ 18,216 $ (7,319) (40) % (a) Federal funds sold - 24,000 (24,000) (100) % (b) Investment securities available for sale 104,624 182,974 (78,350) (43) % (c) Federal Reserve Bank and Federal Home Loan Bank stock 2,235 5,003 (2,768) (55) % (d) Loans held for sale - 1,669 (1,669) (100) % Participating interests in mortgage loans 21,817 56,125 (34,308) (61) % (e) Loans and leases held for investment, net 439,184 330,564 108,620 33 % (f) Premises and equipment, net 23,076 23,572 (496) (2) % Interest receivable 3,564 3,309 255 8 % Other assets 15,809 13,643 2,166 16 % (g) Goodwill 409 409 - - % Other intangible assets, net 28 112 (84) (75) % Assets from discontinued operations 355 32,680 (32,325) (99) % (h) Total assets $ 621,998 $ 692,276 $ (70,278) (10) % (a) These balances typically vary significantly on a daily basis. (b) The balance of Federal funds sold is lower in 2007, as these funds have been used to fund increases in loans and leases held for investment and decreases in higher interest-bearing liabilities. (c) The decrease in investments was primary the result of management’s strategy to prepay FHLB advances financed by the sales of investments. (d) Federal Reserve Bank stock and Federal Home Loan Bank stock balances declined as we were permitted to lower holding after the FHLB advances were extinguished. (e) Participating interests in mortgage loans are collateralized by a portfolio of mortgage loans owned by a mortgage banking entity. We advance funds to the mortgage banking entity when they close on loans and are repaid whenever the mortgage banking entity sells loans. Our investment in the participation will vary depending on the level of originations and timing of loan sales by the mortgage banking entity. The mortgage banking industry is currently operating in a challenging environment. (f) The balance of loans has increased as a result of management’s strategy to emphasize loan growth, which included repurchasing loan participations as a result of the higher lending limit due to the sale of the Bank’s insurance company. (g) Other assets have increased primarily due to higher deferred tax assets resulting from higher provisions for loan losses. (h) Assets of discontinued operations have declined due to the sale of substantially all of the assets of the insurance segment. 24 Loan Portfolio The following table presents the composition of our loan portfolio as of the dates indicated (dollars are in thousands): September 30, 2007 December 31, 2006 Increase (Decrease) Amount % Amount % Amount % Commercial and industrial $ 120,862 26.2 $ 100,127 25.9 $ 20,735 21% (a) Real estate mortgage 153,246 33.3 124,551 32.2 28,695 23% (b) Real estate construction 148,342 32.2 89,619 23.2 58,723 66% (c) Agricultural 16,339 3.5 14,286 3.7 2,053 14% Consumer/other 5,104 1.1 4,237 1.1 867 20% Participating interests in mortgage loans 21,817 4.7 56,125 14.5 (34,308) (61)% (d) Lease financing 1,934 0.4 1,800 0.5 134 7% Total principal amount of loans 467,644 101.4 390,745 101.1 76,899 20% Unearned income and net unamortized deferred fees and costs (1,141) (0.2) (686) (0.2) (455) 66% Loans, net of unearned income and unamortized fees and costs 466,503 101.2 390,059 100.9 76,444 20% Less allowance for creditlosses (5,502) (1.2) (3,370) (0.9) (2,132) 63% Net loans $ 461,001 100.0 $ 386,689 100.0 $ 74,312 19% (a) Growth in commercial and industrial loans was in all of our banking markets. (b) Growth in real estate mortgage loans is primarily related to our Minnesota and Arizona commercial real estate divisions. (c) Growth in real estate construction loans is related to originations in all of our banking markets. (d) Participating interests in mortgage loans are collateralized mortgage loans held for sale by mortgage banking counterparties. These loans will vary significantly depending on the volume of originations by the counterparties. Loan Participations Pursuant to our lending policy, loans may not exceed 85 percent of the Bank’s legal lending limit (except to the extent collateralized by U.S. Treasury securities or Bank deposits unless the Bank’s Chief Credit Officer or the Executive Credit Committee grant prior approval. To accommodate customers whose financing needs exceed lending limits and internal restrictions, the Bank sells loan participations to outside participants without recourse. The sales of participations are accounted for pursuant to SFAS No. 140. Loan participations sold on a nonrecourse basis to outside financial institutions were (in thousands) $166.1 million as of September 30, 2007 and $189.0 million as of December 31, 2006. Concentrations of Credit Loan concentrations exceeding 10% of total loans outstanding, and other significant relationships, involving customers located throughout our market areas are indicated below (dollars are in thousands): 25 Number of customers Total outstanding loans Total outstanding loans and loan commitments Percent of total outstanding loans and loan commitments As of September 30, 2007 Non-residential and apartment building operators, developers and lessors of real property 148 $ 190,039 $ 226,127 36.4% Participating interests in mortgage loans 96 21,817 22,217 3.6% Total 244 $ 211,856 $ 248,344 40.0% There is one mortgage banking counterparty from whom we purchase the participating interests in mortgage loans. Loan Maturities The following table sets forth the remaining maturities of loans in each major category of our portfolio as of September 30, 2007 (in thousands): Over 1 year through 5 years Over 5 years One year Fixed Floating Fixed Floating or less rate rate rate rate Total Commercial and industrial $ 79,956 $ 16,300 $ 11,182 $ 6,562 $ 6,862 $ 120,862 Real estate mortgage 27,200 25,358 57,171 22,652 20,865 153,246 Real estate construction 52,838 6,190 75,332 199 13,783 148,342 Agricultural 7,502 4,978 256 2,759 844 16,339 Consumer/other 2,127 2,066 612 49 250 5,104 Participating interests in mortgage loans 21,817 - 21,817 Lease financing - 1,934 - - - 1,934 Total principal amount of loans $ 191,440 $ 56,826 $ 144,553 $ 32,221 $ 42,604 $ 467,644 (1) Maturities are based on contractual maturities. Floating rate loans include loans that would reprice prior to maturity if base rates change. Actual maturities may differ from the contractual maturities shown above as a result of renewals and prepayments. Loan renewals are evaluated in the same manner as new credit applications. Allowance for Credit Losses. The following tables below set forth information regarding changes in our allowance for credit losses for the three and nine-month periods ending September 30, 2007 and 2006 and certain ratios related to the allowance for credit losses (dollars are in thousands): 26 Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Balance, beginning of period $ 4,308 $ 3,387 $ 3,370 $ 3,188 Provision for credit losses 2,800 - 3,750 210 Loans charged off (1,609) (15) (1,623) (46) Loans recovered 3 2 5 22 Balance, end of period $ 5,502 $ 3,374 $ 5,502 $ 3,374 Total loans at September 30, 2007 and September 30, 2006 $ 466,503 $ 360,483 Loans and leases held for investment at September 30, 2007 and September 30, 2006 $ 444,686 $ 338,439 Allowance for credit losses as a percentage of total loans at September 30, 2007 and September 30, 2006 1.18% 0.94% Allowance for credit losses as a percentage of loans and leases held for investment at September 30, 2007 and September 30, 2006 1.24% 1.00% Three Months Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Ratio of net charge-offs to average total loans 0.371% 0.004% 0.390% 0.007% Ratio of net charge-offs to average loans and leases held for investment 0.387% 0.004% 0.421% 0.007% Ratio of net charge-offs to average total loans, annualized 1.483% 0.014% 0.520)% 0.009% Ratio of net charge-offs to average loans and leases held for investment, annualized 1.549% 0.015% (0.561)% 0.010% The provision for credit losses was $2.8 million in the third quarter of 2007 compared with $0 in the third quarter of 2006. The provision for credit losses was $3.750 million in the first nine months of 2007 compared to $210 thousand in same period in 2006. A portion of the provision for credit losses relates to loan growth, the remainder relates to loans deemed to have deteriorated in the third quarter. The Company downgraded approximately $21 million of loans in the third quarter. Most of the loans downgraded, approximately $16 million, are related to real estate development loans which the Company currently believes are adequately collateralized. A smaller portion of the downgraded loans, approximately $3.5 million, are associated with participating interests in mortgage loans. The guarantors and the Company are currently resolving issues related to these loans in a cooperative manner.The Company charged off $1.6 million of commercial and industrial loans in the third quarter, and is using all of its legal rights and remedies to recover funds from the guarantors. We maintain our allowance for credit losses at a level considered adequate to provide for an estimate of probable losses related to specifically identified loans as well as probable losses in the remaining loan and lease portfolio that have been incurred as of each balance sheet date. The loan and lease portfolio and other credit exposures are reviewed regularly to evaluate the adequacy of the allowance for credit losses. In determining the level of the 27 allowance, we evaluate the allowance necessary for specific nonperforming loans and also estimate losses in other credit exposures. The resultant three allowance components are as follows: Specific Reserves The amount of specific reserves is determined through a loan-by-loan analysis of problem loans over a minimum size that considers expected future cash flows, the value of collateral and other factors that may impact the borrower’s ability to make payments when due. Included in this group are those non-accrual or renegotiated loans that meet the criteria as being “impaired” under the definition in SFAS No. 114, “Accounting by Creditors for Impairment of a Loan”. A loan is impaired when, based on current information and events, it is probable that a creditor will be unable to collect all amounts due according to the contractual terms of the loan agreement. Problem loans also include those credits that have been internally classified as credits requiring management’s attention due to underlying problems in the borrower’s business or collateral concerns. Under SFAS 114, any allowance on impaired loans is generally based on one of three methods. The accounting standard requires that impaired loans be measured at either the present value of expected cash flows at the loan’s effective interest rate, the loan’s observable market price or the fair value of the collateral of the loan. Reserves for Homogeneous Loan Pools We make a significant number of loans and leases that, due to their underlying similar characteristics, are assessed for loss as “homogeneous” pools. Included in the homogeneous pools are consumer loans and commercial loans under a certain size, which have been excluded from the specific reserve allocation, previously discussed. We segment the pools by type of loan or lease and, using historical loss information, estimate a loss reserve for each pool. Qualitative Reserve We consider qualitative factors in evaluating the allowance for credit losses. Qualitative factors we consider include the general economic environment in our markets; state of certain industries in our market areas; and pace of growth in our portfolio. In estimating the portion of our allowance allocated to the qualitative reserve we also consider inherent risks associated with loan size, complexity, structure and variances from underwriting guidelines granted in the underwriting process. When we underwrite and originate loans we may grant variances from specific underwriting guidelines but only when other underwriting factors mitigate the risk of such variances. Continuous credit monitoring processes and the analysis of loss components is the principal method relied upon by management to ensure that changes in estimated credit loss levels are reflected in our allowance for credit losses on a timely basis. Management also considers experience of peer institutions and regulatory guidance in addition to our own experience. In addition, various regulatory agencies, as an integral part of their examination process, periodically review the allowance for credit losses. Such agencies may require additions to the allowance based on their judgment about information available to them at the time of their examination. The amount of the allowance for credit losses is highly dependent upon management’s estimates of variables affecting valuation, appraisals of collateral, evaluations of performance and status, and the amounts and timing of future cash flows expected to be received on impaired loans. Such estimates, appraisals, evaluations and cash flows may be subject to frequent adjustments due to changing economic prospects of borrowers, lessees or properties. When loans, leases and other extensions of credit are deemed uncollectible, or when the relationship with the borrower is contentious and we estimate the borrower will have limited assets available to repay, they are charged to the allowance. Subsequent recoveries, if any, are credited to the allowance. Actual losses may vary from current estimates and the amount of the provision may be either greater than or less than actual net charge-offs. The related provision for credit losses, which is charged to income, is the amount necessary to adjust the allowance to the level determined appropriate through application of the above processes. The following table summarizes, for the periods indicated, activity in the allowance for credit losses, including amounts of loans charged-off, amounts of recoveries, additions to the allowance charged to operating expense, the ratio of net charge-offs to average total loans, the ratio of the allowance to total loans at the end of each period and the ratio of the allowance to nonperforming loans: 28 Nine Months Ended September 30, 2007 Year Ended December 31, 2006 (dollars are in thousands) Balance of allowance for credit losses, beginning of period $ 3,370 $ 3,188 Charge-offs: Commercial and industrial (1,504) (19) Real estate mortgage (3) - Real estate construction - - Agricultural - - Consumer/other (116) (32) Lease financing - - Total charge-offs (1,623) (51) Recoveries: Commercial and industrial - 3 Real estate mortgage - - Real estate construction - - Agricultural - - Consumer/other 5 20 Lease financing - - Total recoveries 5 23 Net charge-offs (1,618) (28) Provision for credit losses charged to operations 3,750 210 Balance of allowance for credit losses, end of period $ 5,502 $ 3,370 Ratio of net charge-offs to average loans and leases held for investment 0.387% 0.008% Average loans and leases held for investment $ 414,588 $ 334,058 Ratio of allowance for credit losses to loans and leases held for investment 1.24% 1.01% Ratio of allowance for credit losses to nonperforming loans 94% 3,304% The table below presents, for the periods indicated an allocation of the allowance for credit losses among the various loan categories and sets forth the percentage of loans in each category to gross loans. The allocation of the allowance for credit losses as shown in the table should neither be interpreted as an indication of future charge-offs, nor as an indication that charge-offs in future periods will necessarily occur in these amounts or in the indicated proportions. 29 Allocation of the Allowance for Loan Losses September 30, December 31, 2007 2006 Amount of allowance Loans in category as a percentage of total gross loans Amount of allowance Loans in category as a percentage of total gross loans (dollars are in thousands) Commercial and industrial $ 1,255 26% $ 1,602 26% Real estate mortgage 1,531 33% 838 32% Real estate construction 2,271 32% 534 23% Agricultural 253 3% 171 4% Consumer/other 102 1% 70 1% Participating interests in mortgage loans 71 5% 140 14% Lease financing 19 0% 15 0% Total $ 5,502 100% $ 3,370 100% We do not originate sub-prime single family loans. We do have a significant portion of our portfolio in construction and commercial real estate. While the company believes these loans are adequately secured, there has been a significant slow down in the construction and commercial real estate market. We continue to closely monitor all loans, but particularly those in deteriorating industries. The allowance for loan loss has increased in our real estate portfolios because these are the portions of our portfolio where deterioration occurred. Nonperforming Assets The following table sets forth information concerning our nonperforming assets as of the dates indicated (dollars are in thousands): September 30, December 31, 2007 2006 Nonperforming loans: Loans 90 days or more delinquent andstill accruing interest $ 12 $ 2 Non-accrual loans (includes $3.5 million of restructured loans at September 30, 2007) 5,851 100 Total nonperforming loans 5,863 102 Total nonperforming assets $ 5,863 $ 102 Allowance for credit losses $ 5,502 $ 3,370 Ratio of total nonperforming loans to total loans 1.26% 0.03% Ratio of total nonperforming loans to loans and leases held for investment 1.32% 0.03% Ratio of total nonperforming assets to total assets 0.94% 0.02% Ratio of allowance for credit losses to nonperforming loans 94% 3,304% Loans 90 days or more delinquent and still accruing interest include loans over 90 days past due which we believe, based on our specific analysis of the loans, do not present doubt about the collection of interest and principal in accordance with the loan contract. Loans in this category must be well-secured and in the process of collection. 30 Non-accrual loansinclude loans on which the accrual of interest has been discontinued. Accrual of interest is discontinued when we believe, after considering economic and business conditions and collection efforts that the borrower’s financial condition is such that the collection of interest is doubtful. A delinquent loan is generally placed on non-accrual status when it becomes 90 days or more past due unless the loan is well-secured and in the process of collection. When a loan is placed on non-accrual status, accrued but uncollected interest income applicable to the current reporting period is reversed against interest income of the current period. Accrued but uncollected interest income applicable to previous reporting periods is charged against the allowance for credit losses. No additional interest is accrued on the loan balance until the collection of both principal and interest becomes reasonably certain. When a problem loan is finally resolved, there may ultimately be an actual write-down or charge-off of the principal balance of the loan which may necessitate additional charges to earnings. In the third quarter, a $3.5 million relationship in the mortgage banking industry was restructured. The restructured loan earns no interest. At the time we placed the loan on non-accrual we reversed $90,000 of interest previously recognized. The mortgage banking industry is currently operating in a challenging environment. For the nine months ended September 30, 2007, interest income recognized on non-accrual loans was $47 thousand. For the same period, interest income that would have been recognized if non-accrual loans had been current was $143 thousand. Impaired loans and Potential Problem Loans In accordance with accounting standards, we identify loans considered impaired and the valuation allowance attributable to these loans. Impaired loans generally include loans on which we believe, based on current information and events, it is probable that we will not be able to collect all amounts due in accordance with the terms of the loan agreement and which are analyzed for a specific reserve allowance. Potential problem loans at September 30, 2007 totaled $16 million compared to $1.2 million at December 31, 2006. A significant portion of these potential problem loans are not in default but may have characteristics such as recent adverse operating cash flows or general risk characteristics that the loan officer feels might jeopardize the future timely collection of principal and interest payments. The ultimate resolution of these credits is subject to changes in economic conditions and other factors. These loans are closely monitored to ensure that our position as creditor is protected to the fullest extent possible. Subsequent to September 30, 2007, the Bank received a pay down of $325,000 and a payoff in full of $3.4 million relating to loans that were identified as problem loans in the third quarter. Impaired Loans As of September 30, 2007 and December 31, 2006, the Bank’s recorded investment in impaired loans and the related valuation allowance was as follows (in thousands): September 30, 2007 December 31, 2006 Recorded Investment Valuation Allowance Recorded Investment Valuation Allowance Impaired loans - Valuation allowance required $ 6,910 $ 535 $ 1,259 $ 274 No valuation allowance required - Total impaired loans $ 6,910 $ 535 $ 1,259 $ 274 Impaired loans generally include loans on which management believes it is probable that the Bank will not be able to collect all amounts due in accordance with the terms of the loan agreement and which are analyzed for a specific reserve allowance. The Bank generally considers all loans risk-graded substandard and doubtful, as well as non-accrual and restructured loans, as impaired loans. The valuation allowance on impaired loans is included in the Bank’s allowance for credit losses. The average recorded investment in impaired loans, and approximate interest income for the nine months ended September 30, 31 2007 and twelve months ended December 31, 2006 recognized for such loans, were as follows (dollars are in thousands): September 30, 2007 December 31, 2006 Average recorded investment in impaired loans $ 4,268 $ 2,914 Average recorded investment in impaired loans as a percentage of average total loans 1.03% 0.87% Nine Months Ended Twelve Months Ended September 30, 2007 December 31, 2006 Interest income recognized on impaired loans $ 66 $ 147 Cash receipts on impaired loans that are on non-accrual are applied to principal, except when well collateralized. Cash receipts on impaired loans risk rated doubtful or loss are applied to principal. Cash receipts on restructured loans included in impaired loans are recognized in accordance with the restructured terms. Interest income on impaired loans is recognized on an accrual basis only when the loan is considered to be well collateralized and payments are being received as we currently expect even though expectations are other than the original contractual terms. Restructured loans are those for which concessions, including a reduction of the interest rate or the deferral of interest or principal, have been granted due to the borrower’s weakened financial condition. Interest on restructured loans is accrued at the restructured rates when it is anticipated that no loss of original principal will occur. We had restructured loans aggregating $3.5 million at September 30, 2007 and $0 at December 31, 2006. All restructured loans are included in non-accrual loans. Liabilities The following table presents our liabilities by category as of September 30, 2007 and December 31, 2006 as well as the amount and percent of change between the two dates (dollars are in thousands): September 30, December 31, Change Liabilities 2007 2006 $ % Deposits: Non-interest-bearing $ 73,112 $ 84,184 $ (11,072) (13) % (a) Interest-bearing - Savings, interest checking and money market 253,878 253,408 470 0 % Time deposits $100,000 and over 45,990 44,955 1,035 2 % Other time deposits 147,957 146,705 1,252 1 % Short-term borrowings 14,961 9,709 5,252 54 % (b) FHLB advances - 62,200 (62,200) (100) % (c) Long-term borrowings - 1,167 (1,167) (100) % (d) Guaranteed preferred beneficial interests in Company's subordinated debentures 22,769 22,711 58 0 % Other liabilities 4,756 4,959 (203) (4) % Liabilities from discontinued operations 719 6,676 (5,957) (89) % (e) Total liabilities $ 564,142 $ 636,674 $ (72,532) (11) % (a) These accounts generally fluctuate daily due to the cash management activities of our customers, particularly our commercial customers. 32 (b) At quarter end the balance of short-term borrowings is higher as the borrowings have been used to fund that portion of increases in loans that are believed to be shorter term increases. (c) FHLB advances are lower as these borrowings were repaid in the second quarter of 2007. (d) The balance of long-term borrowings is lower in 2007 because we have focused on paying down higher cost borrowings. (e) The decrease in liabilities of discontinued operations relates to the sale of the insurance segment. Stockholders’ Equity. Our stockholders’ equity increased between December 31, 2006 and September 30, 2007. The increase to stockholders’ equity is a result of earnings and increases in accumulated other comprehensive income partially offset by purchases of treasury stock . Capital Adequacy. We actively monitor compliance with regulatory capital requirements, including risk-based and leverage capital measures. Under the risk-based capital method of capital measurement, the ratio computed is dependent upon the amount and composition of assets recorded on the balance sheet, the amount and composition of off-balance-sheet items, and the amount of capital. The following table includes the risk-based and leverage capital ratios of the Company and the Bank: Tier 1 Risk-Based Ratio Total Risk-Based Ratio Tier 1 Leverage Ratio As of September 30, 2007 BNCCORP, consolidated 13.53% 15.16% 12.44% BNC National Bank 14.12% 15.10% 13.01% As of December 31, 2006 BNCCORP, consolidated 9.49% 10.89% 7.12% BNC National Bank 10.26% 10.94% 7.70% As of September 30, 2007, BNCCORP and the Bank exceeded capital adequacy requirements and the Bank was considered “well-capitalized” under prompt corrective action provisions. Regulatory capital ratios improved in the second quarter of 2007 because of earnings and a decrease in intangible assets resulting from the sale of assets in the insurance segment. Liquidity. Liquidity risk management encompasses our ability to meet all present and future financial obligations in a timely manner. The objectives of liquidity management policies are to maintain adequate liquid assets, liability diversification among instruments, maturities and customers and a presence in both the wholesale purchased funds market and the retail deposit market. The consolidated statements of cash flows in the consolidated financial statements included under Item 1 present data on cash and cash equivalents provided by and used in operating, investing and financing activities. In addition to liquidity from core deposit growth, together with repayments and maturities of loans and investments, we utilize brokered deposits, sell securities under agreements to repurchase and borrow overnight Federal funds. The Bank is a member of the FHLB, which affords it the opportunity to borrow funds on terms ranging from overnight to 10 years and beyond. Advances from the FHLB are collateralized by the Bank’s mortgage loans and various investment securities. We have also obtained funding through the issuance of subordinated notes, subordinated debentures and long-term borrowings. The following table sets forth, for the nine months ended September 30, 2007 and 2006, a summary of our major recurring sources and (uses) of funds (amounts are in thousands): 33 For the Nine Months Ended September 30, Major Sources and (Uses) of Funds 2007 2006 Repayments of Federal Home Loan Bank Advances (62,200) (20,000) Originations of loans to be participated (152,595) (81,667) Proceeds from participations of loans 152,595 81,667 Net increase in loans held for investment (112,375) (28,117) Net decrease in participating interests in mortgage loans 34,308 82,380 Net decrease in deposits (8,315) (39,185) Change in Federal funds sold, net 24,000 (31,000) Proceeds from sale of investment securities 106,450 39,154 Purchases of investment securities (49,358) (26,052) Proceeds from maturities of investment securities 21,380 17,984 Proceeds from sale of loans held for sale 12,262 17,562 Funding of originations of loans held for sale (10,593) (20,384) Proceeds from sale of discontinued operations, net 35,204 - Proceeds from long-term borrowings and subordinated debentures 15,000 - Repayments of long-term borrowings and subordinated debentures (16,167) (1,682) Our liquidity is measured by our ability to raise cash when we need it at a reasonable cost. Given the uncertain nature of our customers’ demands as well as our desire to take advantage of earnings enhancement opportunities, we must have adequate sources of on- and off-balance sheet funds that can be acquired in time of need. Accordingly, in addition to the liquidity provided by balance sheet cash flows, liquidity is supplemented with additional sources such as credit lines with the FHLB, credit lines with correspondent banks for Federal funds, wholesale and retail repurchase agreements, brokered deposits and direct non-brokered national certificates of deposit acquired through national deposit networks. We measure our liquidity position on a monthly basis. Key factors that determine our liquidity are the reliability or stability of our deposit base, the pledged/non-pledged status of our investments and potential loan demand. Our liquidity management system divides the balance sheet into liquid assets, and short-term liabilities that are assumed to be vulnerable to non-replacement under abnormally stringent conditions. The excess of liquid assets over short-term liabilities is measured over a 30-day planning horizon. Assumptions for short-term liabilities vulnerable to non-replacement under abnormally stringent conditions are based on a historical analysis of the month-to-month percentage changes in deposits. The excess of liquid assets over short-term liabilities and other key factors such as expected loan demand as well as access to other sources of liquidity such as lines with the FHLB, Federal funds and those other supplemental sources listed above are tied together to provide a measure of our liquidity. We have a targeted range and manage our operations such that these targets can be achieved. We believe that our prudent management policies and guidelines will ensure adequate levels of liquidity to fund anticipated needs of on- and off-balance sheet items. In addition, a contingency funding policy statement identifies actions to be taken in response to an adverse liquidity event. As of September 30, 2007, the Bank had established Federal funds purchase programs with three banks, totaling $17.5 million. At September 30, 2007, the Bank had purchased Federal funds of $6.5 million under these programs leaving $11 million available. The Federal funds purchase programs, if advanced upon, mature daily with interest rates that float at the Federal funds rate. The Bank has also been approved for repurchase agreement lines of up to $100.0 million with a major financial institution. The lines, if utilized, would be collateralized by investment securities. 34 Item 3.Quantitative and Qualitative Disclosures about Market Risk Market risk arises from changes in interest rates, exchange rates, and commodity prices and equity prices and represents the possibility that changes in future market rates or prices will have a negative impact on our earnings or value. Our principal market risk is interest rate risk. Our primary tool for measuring and managing interest rate risk is net interest income simulation. This exercise includes our assumptions regarding the level of interest rates and their impact on our current balance sheet. Interest rate caps and floors are included to the extent that they are exercised in the 12-month simulation period. Additionally, changes in prepayment behavior of the residential mortgage, CMOs, and mortgage-backed securities portfolios in each rate environment are captured using industry estimates of prepayment speeds for various coupon segments of the portfolio. For purposes of this simulation, projected month-end balances of the various balance sheet accounts are held constant at their September 30, 2007 levels. Cash flows from a given account are reinvested back into the same account so as to keep the month-end balance constant at its September 30, 2007 level. The static balance sheet assumption is made so as to project the interest rate risk to net interest income embedded in the existing balance sheet. With knowledge of the balance sheet’s existing net interest income profile, more informed strategies and tactics may be developed as it relates to the structure/mix of growth. We monitor the results of net interest income simulation on a quarterly basis at regularly scheduled ALCO meetings. Each quarter’s net interest income is generally simulated for the upcoming 12-month horizon in seven interest scenarios. The scenarios generally modeled are parallel interest ramps of +/- 100bp, 200bp, and 300bp along with a rates unchanged scenario. The parallel movement of interest rates means all projected market interest rates move up or down by the same amount. A ramp in interest rates means that the projected change in market interest rates occurs over the 12-month horizon on a pro-rata basis. For example, in the +100bp scenario, the projected prime rate will increase from its starting point at September 30, 2007 of 7.75 percent to 8.75 percent 12 months later. The prime rate in this example will increase 1/12th of the overall increase of 100 basis points each month.The parallel movement of interest rates takes the level of the 10-year U.S. Treasury note yield in the -300bp scenario to 1.59 percent. This is nearly 152bp below the June 13, 2003 low for the 10-year U.S. Treasury note yield of 3.11 percent. Therefore, the level of mortgage prepayment activity built into the model is significantly more than the record levels experienced during the 2003 lows in mortgage rates. The net interest income simulation results for the 12-month horizon are shown below: Net Interest Income Simulation (amounts are in thousands) Movement in interest rates -300bp -200bp -100bp Unchanged +100bp +200bp +300bp Projected 12-month net interest income $ 25,288 $ 25,109 $ 24,672 $ 24,852 $ 25,102 $ 25,304 $ 25,554 Dollar change from unchanged scenario $ 436 $ 257 $ (180) - $ 250 $ 452 $ 702 Percentage change from unchanged scenario 1.75% 1.03% (0.72)% - 1.01% 1.82% 2.82% Policy guidelines (decline limited to) (15.00)% (10.00)% (5.00)% - (5.00)% (10.00)% (15.00)% Because one of the objectives of asset/liability management is to manage net interest income over a one-year planning horizon, policy guidelines are stated in terms of maximum potential percentage reduction in net interest income resulting from changes in interest rates over the 12-month period. It is no less important, however, to give attention to the absolute dollar level of projected net interest income over the 12-month period. Our general policy is to limit the percentage decrease in projected net interest income to 5, 10 and 15 percent from the rates unchanged scenario for the +/- 100bp, 200bp, and 300bp interest rate ramp scenarios, respectively. When a given scenario falls outside of these limits, the ALCO reviews the circumstances surrounding the exception and, 35 considering the level of net interest income generated in the scenario and other related factors, may approve the exception to the general policy or recommend actions aimed at bringing the respective scenario within the general limits noted above. Since there are limitations inherent in any methodology used to estimate the exposure to changes in market interest rates, these analyses are not intended to be a forecast of the actual effect of changes in market interest rates such as those indicated above on the Company. Further, these analyses are based on our assets and liabilities as of September 30, 2007 (without forward adjustments for planned growth and anticipated business activities) and do not contemplate any actions we might undertake in response to changes in market interest rates. Item 4. Controls and Procedures Quarterly evaluation of the Company’s Disclosure Controls and Internal Controls.As of the end of the period covered by this quarterly report on Form 10-Q, we evaluated the effectiveness of the design and operation of our disclosure controls and procedures, and our internal control over financial reporting. This evaluation was done under the supervision and with the participation of management, including our President and Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”). Rules adopted by the SEC require that in this section of the quarterly report we present the conclusions of the CEO and the CFO about the effectiveness of our disclosure controls and any change in our internal controls that occurred during our most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect our internal controls based on and as of the date of the controls evaluation. CEO and CFO Certifications. Appearing, as Exhibits 31.1 and 31.2 to this quarterly report, there are certifications of the CEO and the CFO. The certifications are required in accordance with the Exchange Act and the SEC’s implementing Rule 13a-14. This section of the quarterly report is the information concerning the controls evaluation referred to in the Rule 13a-14 certifications and this information should be read in conjunction with the Rule 13a-14 certifications for a more complete understanding of the topics presented. Disclosure Controls and Internal Controls. Disclosure controls are procedures that are designed with the objective of ensuring that information required to be disclosed in our reports filed under the Exchange Act, such as this quarterly report, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. Disclosure controls are also designed with the objective of ensuring that material information relating to BNCCORP, including its consolidated subsidiaries is made known to the CEO and CFO by others within those entities, particularly during the period in which the applicable report is being prepared. Internal Controls are procedures which are designed with the objective of providing reasonable assurance that (1) our transactions are properly authorized; (2) our assets are safeguarded against unauthorized or improper use; and (3) our transactions are properly recorded and reported, all to permit the preparation of our financial statements in conformity with accounting principles generally accepted in the United States of America. Limitations on the Effectiveness of Controls. Our management, including the CEO and CFO, does not expect that our disclosure controls or our internal controls will prevent all errors and all fraud. A control system, no matter how well developed and operated, can provide only reasonable, but not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. 36 Scope of the Controls Evaluation. The CEO/CFO evaluation of our disclosure controls and our internal controls included a review of the controls’ objectives and design, our controls’ implementation and the effect of the controls on the information generated for use in this quarterly report. In the course of the controls evaluation,we sought to identify data errors, problems or acts of fraud and to confirm that appropriate corrective action, including process improvements, were being undertaken. This type of evaluation is done on a quarterly basis so that the conclusions concerning controls effectiveness can be reported in our quarterly reports on Form 10-Q and annual report on Form 10-K. Our internal controls are also evaluated on an ongoing basis by our internal audit and credit review departments in connection with their audit and review activities. The overall goal of these various evaluation activities is to monitor our controls and to make modifications as necessary. Our external auditors also review internal controls in connection with their audit. Our intent in this regard is that the disclosure controls and internal controls will be maintained as dynamic systems that change as conditions warrant. Conclusions.Based upon the controls evaluation, our CEO and CFO have concluded that, subject to the limitations noted above, our disclosure controls are effective to ensure that material information relating to BNCCORP and its consolidated subsidiaries is made known to management, including the CEO and CFO, particularly during the period when our periodic reports are being prepared, and that our internal controls are effective to provide reasonable assurance that our financial statements are fairly presented in conformity with accounting principles generally accepted in the United States of America. Additionally, there has been no change in our internal controls that occurred during our most recent fiscal quarter that has materially affected our internal controls. Part II – Other Information Item 1. Legal Proceedings From time to time, we may be a party to legal proceedings arising out of our lending, deposit operations or other activities. We engage in foreclosure proceedings and other collection actions as part of our loan collection activities. From time to time, borrowers may also bring actions against us, in some cases claiming damages. Some financial services companies have been subjected to significant exposure in connection with litigation, including class action litigation and punitive damage claims. While we are not aware of any such actions or allegations that should reasonably give rise to any material adverse effect, it is possible that we could be subjected to such a claim in an amount that could be material. Based upon a review with our legal counsel, we believe that the ultimate disposition of such pending litigation will not have a material effect on our financial condition, results of operations or cash flows. Item 2. Unregistered Sale of Equity Securities and Use of Proceeds On July 5, 2007, the Company repurchased 94,782 shares of common stock for $1,720,293 ($18.15 per share) in a privately negotiated transaction. Our board of directors has not authorized the purchase of any other shares of common stock under any plan or program. Item 6. Exhibits (a) Exhibit 31.1 Chief Executive Officer’s Certification Under Rule 13a-14(a) of the Exchange Act Exhibit 31.2 Chief Financial Officer’s Certification Under Rule 13a-14(a) of the Exchange Act Exhibit 32.1 Chief Executive Officer and Chief Financial Officer Certifications Under Rule 13a-14(b) of the Exchange Act 37 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BNCCORP, Inc. Date: November 8, 2007 By: /s/ Gregory K. Cleveland Gregory K. Cleveland President and Chief Executive Officer By: /s/ Timothy J Franz Timothy J Franz Chief Financial Officer 38
